UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 13, 2012 (March 9, 2012) ICON ECI Fund Fifteen, L.P. (Exact Name of Registrant as Specified in Charter) Delaware 000-54604 27-3525849 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 9, 2012, ICON ECI Fund Fifteen, L.P. made a secured term loan in the amount of$5,000,000 to Kanza Construction, Inc. ("Kanza”). The loan is for a period of sixty months and is secured by a first priority security interest on collateral including trucks, trailers, cranes, crawlers and excavators used in Kanza’s railroad services business. Kanza is a railroad services company that operates in several business segments, namely, construction work targeted towards railroad projects and railroad maintenance work. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON ECI Fund Fifteen, L.P. By: ICON GP 15, LLC, its General Partner Dated:March 13, 2012 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
